 
Exhibit 10.3


Amendment # 1


First Community Bancshares, Inc. and Affiliates
Executive Retention Plan



This Amendment is to be effective January 1, 2011, and hereby amends the First
Community Bancshares, Inc. and Affiliates Executive Retention Plan as amended
and restated effective January 1, 2005. It is intended that this Amendment
comply with Internal Revenue Code 409A as it does not affect the timing or
method of payment of any benefits under this Plan.
 
Now this Amendment as follows…


4.2           Amount of Normal Retirement Benefit …is amended by deleting
Section 4.2(a) in its entirety and substituting a new Section 4.2(a) in lieu
thereof as follows:


 
(a)
Determination of Normal Retirement Benefit - Each Participant shall be entitled
to receive a monthly retirement benefit commencing on his Normal Retirement Date
provided he has incurred a Separation from Service, or Deferred Retirement Date,
(unless he elects otherwise in accordance with Section 9.3), in an amount equal
to one-twelfth (1/12) of  (1) or (2) below:



 
(1)
Group A Participants- Means those Participants who entered this Plan prior to
January 1, 2009. - All such Participants shall receive a Normal Retirement
Benefit equal to:



Thirty-five (35%) of a Participant’s Final Average Compensation, subject to a
maximum benefit of $80,000 per calendar year. However, the maximum annual
benefit cap of $80,000 per calendar year shall not apply to John Mendez, a Group
A Participant, as there shall not be any limitation on the amount of John
Mendez’s annual benefit as calculated under this Plan.


 
(2)
Group B Participants- Means any Participant who entered this Plan after December
31, 2008. All such Group B Participants shall receive a Normal Retirement
Benefit equal to:



One and one-half percent (1.5%) of such Participant’s Final Average Compensation
multiplied by his number of Years of Benefit Service, subject to a maximum
Normal Retirement Benefit of thirty-five percent (35%) of a Participant’s Final
Average Compensation, subject to a maximum benefit of $80,000 per calendar year.


This Amendment is adopted on this 16th day of December, 2010, to be effective
January 1, 2011.


First Community Bancshares, Inc.


By:
 /s/ William P. Stafford, II
   
Chairman of Board
 

 
 
 

--------------------------------------------------------------------------------

 
